DETAILED ACTION
Claim 7 has been canceled. 
Claims 1 and 9 have been amended.
Claims 11-13 are newly presented claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objections to the drawings made October 4th, 2021 have been withdrawn considering the updated drawings were received on January 4th, 2022.  These drawings are acceptable as they now include the referenced numbers that previously were not present in a figure. No new matter was added. 

Response to Arguments
Examiner understands and acknowledges how Prom functions as described by applicant. However, as the claims are currently written, the amendments do not overcome the prior art of the record. Examiner acknowledges tether 24 as the limiting member, not delivery wire 34. 
With respect to claim 1, applicant has amended the claim to read: wherein a maximum length of the limiting member is greater than or equal to a distance between the distal and proximal ends of the occlusion member in a deployed configuration and is less than the distance between the distal and proximal ends of the occlusion member in a fully-elongated configuration. Examiner understands the prior art, Prom (2014/0257373), as disclosed continues to read on this new limitation. The limiting member (shown in Figure 1) is tether 24, which, as shown, is connected to both distal and proximal ends (13, 15, respectively), whether through direct or indirect connection. Figure 1 shows the deployed configuration (See [0035]) and the limiting member is equal to the distance between the proximal and 
[AltContent: textbox (The dotted line shows the length of the tether 24 (limiting member) and the solid line shows the length of the occlusion member in an elongated configuration. )]
    PNG
    media_image1.png
    207
    434
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prom US PG Pub [2014/0257373].
	With respect Claim 1, Prom discloses: (Figure 1) An occluder (medical device 10), comprising: an occlusion member (tubular member 11) having a distal end (distal end 13) and a proximal end (proximal end 15); and a limiting member (tether 24) connected to each of the distal and proximal ends (tether 24 having fixed end 26 and opposite free end 28… Fixed end 26 of tether 24 is secured to distal end 13 of tubular member 11, such as via clamp 16…tether 24 has a length that approximates a length between proximal 15 and distal 13 ends of tubular member 11, [0040]) and configured to limit an elongating distance between the distal and proximal ends, (…tether 24 has a length that approximates a length between proximal 15 and distal 13 ends of tubular member 11 in the expanded, locked configuration, [0040]) wherein a maximum length of the limiting member is greater than or equal to a distance between the distal and proximal ends of the occlusion member in a deployed configuration (…an expanded (e.g., locked and deployed) configuration shown in FIG. 1…second free end 28 of tether 24 comprises engagement member 22 that is configured to engage proximal end 15 such that tubular member 11 is locked in the expanded configuration, [0035]) (Examiner notes the length of the tether 24 is approximated to be a length between the proximal end 15 and distal end 13 of tubular member 11 (occlusion member) in the expanded locked formation and thus meets the requirements of the claim of having a maximum length of greater than or equal to the distance between the proximal and distal ends of the occlusion member in a deployed configuration) and is less than the distance between the distal and proximal ends of the occlusion member in a fully-elongated configuration (See Figure 2, the occlusion member is in an elongated configuration. The distance of the tether is shorter than distal and proximal ends of the occlusion member. In this configuration, the tether is still connected indirectly to the proximal end via connection to engagement member 22. Examiner notes that the tether 24 remains shorter than a partially elongated configuration and would therefore remain shorter for a fully elongated configuration.).  
With respect Claim 2, Prom discloses: The occluder of claim 1, wherein the limiting member is a flexible structure and has its two ends connected to the distal and proximal ends respectively (Figures 1 and 3…tether 24 may, for example, be a solid wire and may comprise Nitinol or other super elastic or metal alloy material, [0040]; Examiner understands that nitinol is a flexible material and therefore meets the limitation of the claim).  
Claim 3, Prom discloses: The occluder of claim 2, wherein the occluder further comprises a hollow structure (Figure 5, holder 46), the limiting member (tether 24) being located in a chamber of the hollow structure, the hollow structure being located in the occlusion member (See figure 5).  
With respect Claim 5, Prom discloses: The occluder of claim 1, wherein the limiting member is an elastic structure or a telescopic structure and has its two ends connected to the distal and proximal ends respectively (…tether 24 may, for example, be a solid wire and may comprise Nitinol or other super elastic or metal alloy material…tether 24 has a length that approximates a length between proximal 15 and distal 13 ends of tubular member 11, [0040]).  
With respect Claim 6, Prom discloses: The occluder of claim 5, wherein the elastic structure is an elastic string or a spring (…tether 24 may, for example, be a solid wire and may comprise Nitinol or other super elastic or metal alloy material… tether 24 could be one or more wires, cords, fibers, yarns, filaments, cables, threads, or the like, [0040]; Examiner interprets yarn to be an equivalent to string), and wherein the telescopic structure is a nested tube formed by multiple metal tube sections that are nested one into another (Examiner interprets that the telescopic structure is recited in the alternative in Claim 5, and thus is not required since the reference discloses an elastic structure).  
With respect Claim 8, Prom discloses: The occluder of claim 1, wherein the limiting member (tether 24, Tubular member 11 may be formed of a braided fabric comprising a plurality of braided strands 40 (see e.g., FIGS. 1, 2, and 4A), [0038]) is connected to the distal and proximal ends by means of suturing, bonding, hot-melting, welding, or threading (Fixed end 26 of tether 24 is secured to distal end 13 of tubular member 11, such as via clamp 16, a marker band, welding, or other securement feature…tether 24 may extend axially through an approximate center of tubular member 11…Tether 24 comprises at least one spoke 30…Spoke 30 is configured to directly engage proximal end 15, and in particular threaded proximal coupling 20, [0040-0041]). 
With respect Claim 9, Prom discloses: The occluder of claim 1, wherein the occlusion member comprises a frame, and wherein the distal and proximal ends are located on the frame (Tubular member 11 may be formed of a braided fabric comprising a plurality of braided strands 40 (see e.g., FIGS. 1, 2, and 4A)…that tubular member 11 may be braided into a continuous tubular body (having one or more or two ends)… tubular member 11 may comprise one or more layers of braided fabric, [0038]; Examiner interprets the frame as the additional layer formed over the braided fabric.).  
With respect Claim 10, Prom discloses: A medical device (Figures 14A-D), comprising: a sheath defining a delivery channel (delivery catheter 60); and the occluder of claim 1, wherein the occluder is able to reach a target site through the delivery channel (…delivery device and the medical device may then be advanced through a delivery catheter to the target site while the medical device is in a reduced configuration, [0057]; Box 120, Figure 15), wherein when the occluder is loaded in the sheath (…medical device 10 is coupled to inner delivery wire 34, and medical device 10, inner delivery wire 34, and outer delivery wire 38 are disposed within delivery catheter 60, [0054]), the occlusion member of the occluder is in a partially or fully folded configuration (See figure 14A, Medical device 10 is configured to be constrained to a reduced configuration for placement within delivery catheter 60, [0054]), and the limiting member of the occluder is straightened to limit the elongating distance between the distal and proximal ends of the occlusion member (…tether 24 has a length that approximates a length between proximal 15 and distal 13 ends of tubular member 11 in the expanded, locked configuration, [0040]), and wherein when the occluder is released from the sheath (See figure 14B, FIGS. 14B-D illustrate one embodiment of a sequence for deploying a medical device at a target site, [0055]), the occlusion member is in an deployed configuration (See figure 14b), and the limiting member is in an unconstrained state (14B, FIG. 14B illustrates medical device 10 in a partially expanded configuration whereby delivery catheter 60 has been withdrawn,  and inner delivery wire 34 and outer delivery wire 38 are displaced relative to one another…whereby proximal disk 14 and distal disk 12 are partially expanded due to the tendency of medical device 10 to be biased towards its relaxed configuration when unconstrained, [0055]).
With respect to Claim 11, Prom discloses: The occluder of claim 1, wherein the maximum length of the limiting member (tether 24) is a length of the limiting member in a most elongated state (See Figure 2. Applicant notes on page 8 of the specification that, “the maximum length of the limiting member 120 refers to a length of the limiting member 120 in a straightened state”. Examiner notes that tether 24 is in a straightened state showing a length in an elongated state which represents the maximum length of the limiting member. Thus the proposed claim does not read over the prior art.).
With respect to Claim 12, Prom discloses: The occluder of claim 1, wherein a minimum length of the limiting member is less than or equal to the distance between the distal and proximal ends of the occlusion member in the deployed configuration (See Figure 1) (Examiner understands that Figure 1 represents a deployed configuration of the occlusion member. The length of the limiting member approximates the distance between the proximal and distal ends of the occlusion member, and thus meets the limitations of the claim of having a minimum length the distance between the proximal and distal ends).
With respect to Claim 13, Prom discloses: The occluder of claim 1, wherein when the occlusion member is in a partially or fully folded (Examiner notes that applicant defines “Partial or full folding" means that the occluder does not reach its maximum length on page 7 of the specification) configuration (See Figure 1) (Examiner notes that the occluder does not reach its maximum length in this configuration as shown in Figure 2, the occlusion member can continue to expand to a longer length), the limiting member is straightened to limit the elongating distance between the distal and proximal ends of the occlusion member (See Figure 1,…tether 24 comprises engagement member 22 that is configured to engage proximal end 15 such that tubular member 11 is locked in the expanded configuration, [0035]) (Examiner understands that the tether is coupled to a locking mechanism to keep the occlusion member in the configuration as seen in Figure 1), and when the occlusion member is in the deployed configuration (See Figure 1, in an expanded (e.g., locked and deployed) configuration shown in FIG. 1), the limiting member is in an unconstrained state (Examiner interprets unconstrained to mean a state in which the limiting member is not restricted or limited (straightened out). The tether 24 is straightened in an unconstrained state extending from proximal to distal end as shown in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prom US PG Pub [2014/0257373] and in further view of Rosenbluth US PG Pub [2014/0330299].
With respect Claim 4, Prom discloses: The occluder of claim 3. 
Prom fails to teach: wherein the hollow structure is a spring or a telescopic tube.
Within the same field of occlusion members, Rosenbluth discloses: (Figure 4A, device 210 (occluder); braided member 212 (occlusion member); 230, 228 (distal and proximal ends); filament 354 (limiting member)) wherein the hollow structure (216) is a spring or a telescopic tube (…braided members 212, 312 may be secured to an axial coil member 216, 316 at either end by first end hubs 228, 328 and second end hubs 230, 330, [0022]; Examiner interprets the coil member to be the equivalent of a spring).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hollow structure of Prom to be a spring or telescopic tube, as taught by Rosenbluth, for the purpose of providing increased axial pushability to the occlusion device 210, 310, [Rosenbluth, 0024]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./               Junior Examiner, Art Unit 3771                                                                                                                                                                                         
/KATHERINE M SHI/               Primary Examiner, Art Unit 3771